Requestor:   Stephen A. Pechenik, Esq., Town Attorney Town of Pittstown 41 Second Street Troy, N.Y. 12180
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have requested that we construe subdivision 11 of section 64 of the Town Law providing for the designation of an official newspaper of a town. While you have asked whether the selection of a particular newspaper was proper, we are not in a position to make factual determinations to determine whether your choice was proper. We will, however, construe the statute so that you can apply the facts and make a determination.
Section 64(11) of the Town Law provides that the town board
  "[m]ay designate as the official paper of the town any newspaper regularly published in the town if such newspaper has been entered as second class mail matter. If no such newspaper is published in the town, and in any town of the second class having a population in excess of sixty thousand according to the latest federal census if there is no newspaper published in such town having general circulation therein, the town board may designate any newspaper published in the county if such newspaper has general circulation in the town or if no newspaper is published in the county entered in a post office within five miles from the town, any other newspaper published in a city, town or village in an adjoining county and having a circulation in the town".
Under this provision, a town board is not required to designate an official newspaper but if it chooses to do so, the statute provides an order of selection. If a newspaper entered as second class mail matter is published in the town, that newspaper is to be selected as the official paper. If no newspaper is published in the town, the town board can designate a newspaper published in the county having a general circulation in the town as the official newspaper. Alternatively, if no newspaper published in the county is entered in a post office within five miles from the town, the town board may designate a newspaper published in a city or village in an adjoining county having circulation in the town.
It seems clear from this provision that the term "published" means the location where the newspaper is printed. The term "published" is distinguished in the provision from a place where the newspaper is circulated. Therefore, we disagree with your suggestion that "published" means the location where the newspaper is disseminated.
We conclude that subdivision 11 of section 64 of the Town Law establishes the procedures for the selection of the official newspaper.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.